Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated April 20, 2022, has been received. By way of this reply, Applicant has amended claims 37, 48, 67-72, and 74, and cancelled claims 65 and 66.
Claims 37, 48, 62-64, and 67-76 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated October 21, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 was filed after the mailing date of the first Office action on the merits on October 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 37, 48, and 62-76 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AJA), first paragraph, as failing to comply with the written description requirement.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 37, 48, and 62-76 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37, 62-64, and 67-70, and 73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a hematopoietic cell, or descendant thereof, expressing a variant of CD33, wherein the variant of CD33 lacks a non-essential epitope. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only describe the cell itself with describing additional methods of making the cell.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are a composition of matter. The second step is determining if the claims recite or involve judicial exception(s), such as laws of nature, natural phenomena, natural products, or an abstract idea. In this case, the claims are drawn to “a genetically engineered hematopoietic cell”. Thus, it must be determined if the claim as a whole recites something significantly more than the judicial exceptions.
Hematopoietic cells expressing variants of CD33 which lack non-essential epitopes are found in nature, as evidenced by Hernandez-Caselles (J Leukoc Biol. 2006 Jan;79(1):46-58). Hernandez-Caselles teaches a variant of CD33 which is missing exon 2 (Figure 5B). Hernandez-Caselles further teaches that this variant CD33 is present in hematopoietic cells (Figure 6A). According to Applicant's specification at pages 72-74, exon 2 of CD33 encompasses residues 44-52 of the CD33 protein sequence. Under the broadest reasonable interpretation of claim 37, a complete deletion of exon 2 of CD33 would result in a variant CD33 which lack a non-essential epitope comprising amino acids 47-51 (SEQ ID NO: 9) and 48-52 (SEQ ID NO: 12) of CD33.
Hernandez-Caselles also teaches that CD33 is expressed on hematopoietic cells in the bone marrow, which are CD34+ (page 47, left column, second paragraph).
The use of genetic engineering to make the claimed cell is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
The use of genetic engineering does not appear to produce a cell with any different characteristics as to the cell which is found in nature, according to Hernandez-Caselles.
The remaining claims further characterize the exception itself, e.g., descriptions of the properties of the cell that are not a result of the process of genetic engineering. 
With regards to claim 73, the recitation of a pharmaceutically acceptable carrier at a high level of generality does not impose meaningful limitations on the claimed cell. At best, claim 73 recites a field of use, and does not recite something significantly more than the judicial exception.
Therefore, claims 37, 62-64, and 67-70, and 73 are patent ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 62-66, and 68-73 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaudhary (US20190112380A1).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 37, 48, 62-64 and 68-76 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee (U.S. patent 10,137,155).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 37, 62-64, 69-70, and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez-Caselles (J Leukoc Biol. 2006 Jan;79(1):46-58). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Hernandez-Caselles teaches a variant of CD33 which is missing exon 2 (Figure 5B). Hernandez-Caselles further teaches that this variant CD33 is present in hematopoietic cells (Figure 6A). According to Applicant's specification at pages 72-74, exon 2 of CD33 encompasses residues 44-52 of the CD33 protein sequence. Under the broadest reasonable interpretation of claim 37, a complete deletion of exon 2 of CD33 would result in a variant CD33 which lack a non-essential epitope comprising amino acids 47-51 (SEQ ID NO: 9) and 48-52 (SEQ ID NO: 12) of CD33.
Hernandez-Caselles also teaches that CD33 is expressed on hematopietic cells in the bone marrow, which are CD34+ (page 47, left column, second paragraph).
Hernandez-Caselles also teaches that the cells are in a physiologically compatible tissue culture medium (page 47, left column “Reagents, cytokines, and mAb”, which meets the limitation of a pharmaceutically acceptable carrier.  
While Hernandez-Caselles does not teach that the genetically engineered hematopoietic cells, or descendants thereof, retain the capacity to differentiate normally compared to a counterpart cell that expresses CD33 comprising the non-essential epitope, or that the variant of CD33 lacking the non-essential epitope does not affect the bioactivity of CD33, the cell taught by Hernandez-Caselles, in its normal and usual operation, would have the above properties. Hernandez-Caselles therefore inherently teaches these properties of claims 69 and 70. MPEP § 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 67 was previously rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Kim (Mol Cells. 2016 Jun 30;39(6):460-7).
Applicant's amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, this rejection is hereby withdrawn, and the following new grounds of rejection, necessitated by Applicant's amendment to the claims, is issued:

Claims 37, 48, 62-64, and 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US20170326179A1) in view of Laszlo (Oncotarget. 2016 Jul 12;7(28):43281-43294) and Kim, (Mol Cells. 2016 Jun 30;39(6):460-7, cited previously).
Mukherjee teaches methods for treating a hematopoietic malignancy, the method comprising administering to a subject in need thereof an effective amount of an agent targeting a lineage-specific cell-surface antigen, wherein the agent comprises an antigen-binding fragment that binds the lineage-specific cell-specific cell-surface antigen (para. 0008). 
Mukherjee further teaches that the agent can be an immune cell (e.g., a T cell) expressing a chimeric receptor that comprises the antigen-binding fragment that binds the lineage-specific cell-surface antigen (para. 0008). 
Mukherjee further teaches that the antigen is CD33 (para. 0009-0010). 
Mukherjee further teaches that the antigen may be partially or completely deleted by gene editing, which may also include introducing mutations and/or exogenous nucleic acid into the target site (para. 0136-0141). Mukherjee further teaches that such gene editing may result in an insertion, deletion, or substitution of one or more nucleotides of the target polynucleotide (para. 0147), which is pertinent to claims 71 and 72.
Mukherjee further teaches the hematopoietic cells may be CD34+ hematopoietic stem cells (para. 0008), which is pertinent to claims 62 and 63.
Mukherjee further teaches the hematopoietic stem cells may be isolated from bone marrow (para. 0008), which is pertinent to claim 64.
Mukherjee further teaches kits which may include one or more containers comprising a first pharmaceutical composition that comprises any agent comprising an antigen-binding fragment that binds a cell-surface lineage-specific antigen (e.g., immune cells expressing a chimeric antigen receptor), and a pharmaceutically acceptable carrier, and a second pharmaceutical composition that comprises a population of hematopoietic cells that are deficient in the cell-surface lineage-specific antigen (e.g., a hematopoietic stem cell) and a pharmaceutically acceptable carrier (para. 0201-0205), which is pertinent to claim 48.
Mukherjee teaches that the antigen-binding fragment may be an scFv (para. 0010). Mukherjee also teaches that the agents targeting a cell-surface lineage-specific antigen may be an antibody-drug conjugate (para. 0125-0128).
However, Mukherjee does not teach the claimed epitopes of CD33.
Laszlo teaches that variants of CD33 lacking exon 2 are found in specimens of acute myeloid leukemia (AML)(Figure 1). Laszlo teaches that directing therapies to CD33 variants may be useful in treating malignancies which express said variant CD33 (page 43290, left column, first paragraph and right column, second paragraph). According to Applicant's specification at pages 72-74, exon 2 of CD33 encompasses residues 44-52 of the CD33 protein sequence. Under the broadest reasonable interpretation of claim 37, a complete deletion of exon 2 of CD33 would result in a variant CD33 which lack a non-essential epitope comprising amino acids 47-51 (SEQ ID NO: 9) and 48-52 (SEQ ID NO: 12) of CD33.
Laszlo further teaches assays with cells bearing a variant of CD33 and the antibody-drug conjugate gemtuzumab ozogamicin, and that cells lacking exon 2 of CD33 could not be targeted by the conjugate (see, e.g., Figure 9).
Kim describes a series of experiments which reveal epitope sequences of known antibodies of either six or nine amino acids in length (page 46, right column, fourth paragraph). Kim further describes a series of internal deletion and substitution mutants within the epitope in question which abrogate antibody binding (Figure 2 and 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mukherjee, Kim, and Laszlo to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Mukherjee teaches that variants of CD33 are useful in treating hematological malignancies by targeting CD33 with an antigen-binding compound. Following the teachings of Laszlo, which recites variants of CD33 which may not bind to established antibodies, the skilled artisan could take cells which are lacking exon 2 of CD33 and devise a treatment by following the teachings of Mukherjee to arrive at the claimed invention. Further specification of the epitope in question could be arrived at by following the epitope mapping experiments described by Kim.
With regards to the kit claims, since Laszlo teaches assays with cells bearing a variant of CD33 and the antibody-drug conjugate gemtuzumab ozogamicin, and that cells lacking exon 2 of CD33 could not be targeted by the conjugate (see, e.g., Figure 9), it would be obvious to store the reagents necessary for performing the assay of Laszlo together as a kit as a matter of convenience.  
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 48, 62-64, and 67-76 are previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/554,520 in view of Laszlo and Kim.
The ‘520 application claims a population of genetically engineered hematopoietic cells, comprising: (i) a first group of genetically engineered hematopoietic cells, which have genetic editing in a first gene encoding a first lineage-specific cell-surface antigen, wherein the first group of genetically engineered hematopoietic cells (a) have reduced or eliminated expression of the first lineage-specific cell-surface antigen or (b) express a mutant of the first lineage-specific cell-surface antigen, and wherein the lineage-specific cell surface antigen may be CD33 (claim 1).
However, the ‘520 application does not teach the claimed epitopes of CD33.
Laszlo teaches that variants of CD33 lacking exon 2 are found in specimens of acute myeloid leukemia (AML)(Figure 1). Laszlo teaches that directing therapies to CD33 variants may be useful in treating malignancies which express said variant CD33 (page 43290, left column, first paragraph and right column, second paragraph). According to Applicant's specification at pages 72-74, exon 2 of CD33 encompasses residues 44-52 of the CD33 protein sequence. Under the broadest reasonable interpretation of claim 37, a complete deletion of exon 2 of CD33 would result in a variant CD33 which lack a non-essential epitope comprising amino acids 47-51 (SEQ ID NO: 9) and 48-52 (SEQ ID NO: 12) of CD33.
Laszlo further teaches assays with cells bearing a variant of CD33 and the antibody-drug conjugate gemtuzumab ozogamicin, and that cells lacking exon 2 of CD33 could not be targeted by the conjugate (see, e.g., Figure 9).
Kim describes a series of experiments which reveal epitope sequences of known antibodies of either six or nine amino acids in length (page 46, right column, fourth paragraph). Kim further describes a series of internal deletion and substitution mutants within the epitope in question which abrogate antibody binding (Figure 2 and 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '520 application, Kim, and Laszlo to arrive at the claimed invention. The '520 application teaches populations of genetically engineered hematopoietic cells which express mutant variants of lineage-specific cell-surface antigens. Following the teachings of Laszlo, which recites variants of CD33 which may not bind to established antibodies, the skilled artisan could take cells which are lacking exon 2 of CD33, and then discover the epitope which binds to the above antibodies by following the epitope mapping experiments described by Kim. Such experiments would predictably lead to the claimed epitopes of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 48, 62-64, and 67-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21, 27-31, and 34-37 of copending Application No. 16/813,958 in view of Laszlo and Kim.
The ‘958 application claims a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first lineage-specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are:(a) a CD19 antigen and a CD33 antigen (claim 20). 
However, the ‘958 application does not teach the claimed epitopes of CD33.
Laszlo teaches that variants of CD33 lacking exon 2 are found in specimens of acute myeloid leukemia (AML)(Figure 1). Laszlo teaches that directing therapies to CD33 variants may be useful in treating malignancies which express said variant CD33 (page 43290, left column, first paragraph and right column, second paragraph). According to Applicant's specification at pages 72-74, exon 2 of CD33 encompasses residues 44-52 of the CD33 protein sequence. Under the broadest reasonable interpretation of claim 37, a complete deletion of exon 2 of CD33 would result in a variant CD33 which lack a non-essential epitope comprising amino acids 47-51 (SEQ ID NO: 9) and 48-52 (SEQ ID NO: 12) of CD33.
Laszlo further teaches assays with cells bearing a variant of CD33 and the antibody-drug conjugate gemtuzumab ozogamicin, and that cells lacking exon 2 of CD33 could not be targeted by the conjugate (see, e.g., Figure 9).
Kim describes a series of experiments which reveal epitope sequences of known antibodies of either six or nine amino acids in length (page 46, right column, fourth paragraph). Kim further describes a series of internal deletion and substitution mutants within the epitope in question which abrogate antibody binding (Figure 2 and 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '958 application, Kim, and Laszlo to arrive at the claimed invention. The '958 application teaches populations of genetically engineered hematopoietic cells which express mutant variants of lineage-specific cell-surface antigens. Following the teachings of Laszlo, which recites variants of CD33 which may not bind to established antibodies, the skilled artisan could take cells which are lacking exon 2 of CD33, and then discover the epitope which binds to the above antibodies by following the epitope mapping experiments described by Kim. Such experiments would predictably lead to the claimed epitopes of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644   

/AMY E JUEDES/            Primary Examiner, Art Unit 1644